DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-9, 14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dupont (US 6349983 B1) in view of Escaravage (EP 0170577 A1).
Regarding claim 1, Dupont teaches an electric latch for a door leaf of a motor vehicle comprising: a pin (4) adapted to pivot about an axis (7) of the pin between a striker catch angular position (fig. 4) and a striker release position; a pawl (5) adapted to pivot about an axis (8) of the pawl between a locking angular position (fig. 4) in which the pawl is prone to cooperate in abutment with a sear of the pin to retain the pin in the striker catch angular position (fig. 4) and a stowed angular position in which the pin is free to rotate about an axis of the pin; an opening central lever (9), the opening central lever bearing on the pawl (bears at 5a) and adapted to displace the pawl in the stowed angular position (col. 9, lines 1-5); and an actuator configured to occupy three stop positions (a start, 
Dupont does not explicitly teach wherein one amongst the wheels of the driver comprises a first circle-arc shaped oblong slot and the other wheel comprises the first drive member extending through the first circle-arc shaped oblong slot, the driver being adapted to perform a rotating stroke of a wheel without rotatably driving the other wheel.
Escaravage teaches a similar wheel arrangement for a motor vehicle lock wherein one amongst the wheels of the driver comprises a first circle-arc shaped oblong slot (52) and the other wheel comprises the first drive member (50) extending through the first circle-arc shaped oblong slot, the driver being adapted to perform a rotating stroke of a wheel without rotatably driving the other wheel (fig. 7-fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Dupont with those of Escaravage to incorporate a slot in the driven wheel for the first drive member to extend through in order to rotatable drive the driving toothed wheel.  Utilizing a slot rather than a fitted hole allows for slight movement between the two parts before they drive together.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their 
Regarding claim 2, Dupont in view of Escaravage teach the electric latch according to claim 1, wherein the first drive member (Dupont’ 24) is a crankpin belonging to the driven wheel (Dupont’ 23) and extending perpendicularly with respect to one of two main faces of the driven wheel (Dupont’ fig. 5) through the first circle-arc shaped oblong slot of the driving toothed wheel (Escaravage’ 52), the crankpin being radially eccentric and the first circle-arc shaped oblong slot allowing for a rotating idle stroke of the driving toothed wheel before driving by bearing the driven wheel.
Regarding claim 3, Dupont in view of Escaravage teach the electric latch according to claim 1, wherein the second drive member (Dupont’ 25) of the driven wheel is a crankpin extending perpendicularly through a (Escaravage’ 52) recess having a shape matching with the transfer central lever (Dupont’ 11b) to displace by bearing the transfer central lever, the crankpin being radially eccentric (Dupont’ fig. 5).
Regarding claim 4, Dupont in view of Escaravage teach the electric latch according to claim 1, Dupont further teaches wherein the electric latch further comprises a case (B) within which lies the driver and on which is fastened a stop device (27, 28) equipped with two stops, and in that one amongst the wheels of the driver comprises a stop axial protrusion (23a) adapted to rotatably move between the two stops between two positions called first and third stop positions (23a contacts stop 27 directly and stop 28 indirectly through lever 11).
Regarding claim 5, Dupont in view of Escaravage teach the electric latch according to claim 1, Dupont further teaches wherein the electric latch comprises an interface set (fig. 7) adapted to cooperate with the opening central lever (9) to displace the pawl (5) into the stowed angular position and including a release lever (32) adapted to pivot about an axis (56) of the release lever to displace the pawl between a pin retaining angular position and a striker release stowed position, the release lever 
Regarding claim 8, Dupont in view of Escaravage teach the electric latch according to claim 1, Dupont further teaches wherein the pawl (5) comprises a first radial protrusion (5a) and a second radial protrusion (annotated fig. 1) extending over two distinct planes perpendicular to the axis of rotation (8) of the pawl , the first radial protrusion (5a) having a surface adapted to be driven by the opening central lever (9a) and the second radial protrusion having a surface adapted to cooperate in abutment with the sear of the pin to retain the pin in the striker release position.

    PNG
    media_image1.png
    287
    373
    media_image1.png
    Greyscale

Annotated Figure 1
Regarding claim 9, Dupont in view of Escaravage teaches the electric latch according to claim 1, Dupont further teaches wherein the electric latch comprises: a rocker lever (32) having two opposite arms (31, 35), the rocker lever being adapted to pivot about an axis (56) of the rocker lever; the transfer central lever (11) comprising a stop wall (30) adapted to interface with a first arm (31) of the rocker lever; and the rocker lever being adapted to pivot between an angular position in which the first arm comes into abutting contact with an active surface of the stop wall to block the transfer central lever in a position of displacement of the pawl in the stowed angular position (fig. 9), and an angular position 
Regarding claim 14, Dupont in view of Escaravage teaches the electric latch according to claim 9, Dupont further teaches wherein the axes of rotation of the pin (7), of the pawl (8), of the release lever (10), and of the rocker lever (56) are parallel to one another.  
Regarding claim 16, Dupont in view of Escaravage teaches the electric latch according to claim 9, Dupont further teaches wherein the electric latch comprises one single motor (16).  
Allowable Subject Matter
Claims 6-7, 10-13, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 6 contains allowable subject matter for disclosing a second and third oblong slot in the transfer central lever and the release lever.   
Claim 7 contains allowable subject matter for depending upon claim 6.   
Claim 10 contains allowable subject matter for disclosing that the rocker lever is elastically biased to the blocking position.  
Claim 11 contains allowable subject matter for disclosing a rocker lever pawl to hold the rocker lever which is mounted on the same pivot axis as the pin.  
Claims 12 and 15 contains allowable subject matter for depending upon claim 11.
Claim 13 contains allowable subject matter for disclosing the second stop position is an intermediate position of the stop axial protrusion on a stop of the oblong slot.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.I./               Examiner, Art Unit 3675                                                                                                                                                                                         
/KRISTINA R FULTON/               Supervisory Patent Examiner, Art Unit 3675